Downey, J.
The only question made in this case is as to the sufficiency of the complaint. It is as follows-:
"The State of Indiana, Tippecanoe County, ss. In the Common Pleas Court.- To the November term, 1869.
W. D. Lee and P. H. Lee, for appellant.
W. C. Wilson, for appellee.
“ Peter Randles, plaintiff, complains of Benjamin Randles, defendant, and says that the defendant, on the-day of -, by his note, a copy of which is filed herewith,' promised to pay Peter Randles - dollars and - cents, which remains unpaid; and the plaintiff claims judgment for five hundred dollars. Other relief.
“W. C. Wilson, Attorney for Plaintiff.”
Neither the note nor a copy of it was filed with the complaint.
We think the complaint was insufficient.
The judgment is reversed, with costs, and the cause remanded.